Bjorgen, C.J.
¶29 (dissenting) — The majority holds that considering juror challenges for cause at sidebar in a *566manner that prevents the public from hearing what is said and without any record of what transpired at the sidebar does not constitute a closure. Because this view is contrary to the rules and rationale undergirding the decision in in State v. Love, 183 Wn.2d 598, 354 P.3d 841 (2015), cert. denied, 136 S. Ct. 1524 (2016), I dissent.
¶30 The majority opinion sets out the basic three-step analysis used to examine public trial challenges and properly focuses on the second step: whether the challenged actions effectively closed the courtroom. On that issue, the Supreme Court noted in Love that
[w]e have reversed convictions for two types of closures. The first, obvious type of closure occurs “when the courtroom is completely and purposefully closed to spectators so that no one may enter and no one may leave.” State v. Lormor, 172 Wn.2d 85, 93, 257 P.3d 624 (2011). . . .
The second type of closure occurs where a portion of a trial is held someplace “inaccessible” to spectators, usually in chambers. Lormor, 172 Wn.2d at 93.
Id. at 606. The present appeal plainly does not involve physically closing the courtroom to spectators. Therefore, we must examine whether the second type of closure occurred.
¶31 In making that inquiry, the Love court used as touchstones the following purposes of the public trial right:
The public trial right facilitates fair and impartial trials through public scrutiny. The public’s presence in the courtroom reminds those involved about the importance of their roles and holds them accountable for misconduct. Effective public oversight of the fairness of a particular trial begins with assurance of the fairness of the particular jury.
Id. at 606-07 (citations omitted). In holding that the challenges for cause at sidebar did not constitute a closure, Love relied on the following characteristics of the process:
Yet the public had ample opportunity to oversee the selection of Love’s jury because no portion of the process was concealed *567from the public; no juror was questioned in chambers. To the contrary, observers could watch the trial judge and counsel ask questions of potential jurors, listen to the answers to those questions, see counsel exercise challenges at the bench and on paper, and ultimately evaluate the empaneled jury The transcript of the discussion about for cause challenges and the struck juror sheet showing the peremptory challenges are both publicly available. The public was present for and could scrutinize the selection of Love’s jury from start to finish, affording him the safeguards of the public trial right missing in cases where we found closures of jury selection. See [State u.] Wise, 176 Wn.2d [1,] 7-8[, 288 P.3d 1113 (2012)]; [State v.] Paumier, 176 Wn.2d [29,] 33-34[, 288 P.3d 1126 (2012)].
Id. at 607. The court held that with these procedures, no closure occurred. Id.
¶32 Many of these features were also present in Effinger’s trial. Absent, however, was the one feature in Love that most directly insured effective public scrutiny and oversight, the purposes to which Love looked in determining whether a closure of the second type had occurred. In Love the discussion of juror challenges at sidebar was transcribed and publicly available. Here, no record was made of it.
¶33 By their nature, challenges for cause are made for specific reasons, those found in chapter 4.44 RCW. Challenges for cause thus contrast fundamentally with peremptory challenges, for which no reason need be given. See State v. Marks, 185 Wn.2d 143, 368 P.3d 485 (2016). Consequently, to meaningfully understand and scrutinize a for cause challenge, one must be able to ascertain any reasons given for the challenge. In Love that was possible because the exchanges at sidebar were transcribed and available to the public. Here, not only was no record of the sidebar made, but by its nature it was structured so others could not hear what transpired. The one phase of the process at which the reasons for challenges for cause would be offered, contested, and decided was, to the public, nothing but an inaudible pantomime. The case information sheet did nothing to fill *568this silence because it said nothing about the reasons for the challenges for cause. Unlike Love, this approach offered no opportunity for public scrutiny or oversight, considerations that are central in determining whether a closure of the second type occurred.5
¶34 The majority argues that deeming the sidebar in Effinger to constitute a closure would lead to an illogical conclusion: that court would be closed whenever a party challenged a juror for cause out loud in open court without stating a reason, if the challenge was granted without opposition. The flaw in Effinger’s trial, however, did not lie in any failure to present a reason for a challenge. Rather, the flaw lay in barring the public from hearing or determining what reasons were offered for the challenges or whether any reasons were offered at all. When an oral challenge is made in open court, nothing is hidden from the public; here, the public was placed in the dark as to whether any basis for a challenge was even presented. Simply allowing public scrutiny of the reasons or lack of reasons for a challenge in Effinger’s circumstances does not mean that an oral challenge in open court without reasons works a closure.
¶35 The majority also contends that the reasons for each challenge for cause are apparent from voir dire, which was conducted in open court and recorded. I agree that the reasons for excusing jurors 4, 6, 12, 18, 22, and 23 were obvious from voir dire. Although not as clear, I think the reasons for excusing juror 13 are also reasonably discern-able from voir dire. To preserve the purposes of the right, though, there must be some limit to the extent to which a *569closure of one phase may be saved by the ability to extract the same information from other, open phases. Without such limits, we would face the reductio ad absurdum of allowing any phase of trial to be effectively silenced as long as an observer could attend the entire trial or spend hours combing the record in an attempt to guess what was said at the silenced phase by inference from some other part of trial. The public’s right to an open trial is not the same as the right to read the record of the trial at some later date. Nor is the exercise of that right contingent on attending the whole trial in an attempt to infer what might have been said at a closed phase from what was said at an open one.
¶36 Again, the purposes of the right to a public trial show the way around these shoals. As Love teaches, the presence of a written record together with other circumstances may save what otherwise would be an improper closure. To avoid these pitfalls, however, that record must be of the phase that arguably was closed, which was the case in Love. Without that limitation, effective exercise of the right would be contingent on presence at the entire proceeding or on the time and ability later to search the entire record for uncertain inferences. Therefore, the possibility of inferring the reasons underlying the challenges for cause from other parts of the record, such as voir dire, does not save the closed sidebar.
¶37 This is not to suggest, however, that any phase of trial may be silenced, as long as a record is made of it. The public’s right to open trials is more than a public records measure. It guarantees, rather, the right to attend and to scrutinize the proceedings while present. See Love, 183 Wn.2d at 606-07. Outside the narrow circumstances of Love, that right would be lost if phases of trial were effectively reduced to a silent movie with written dialogue one could later look up. See also State v. Brightman, 155 Wn.2d 506, 122 P.3d 150 (2011); State v. Irby, 170 Wn.2d 874, 246 P.3d 796 (2005); Paumier, 176 Wn.2d 29.
*570¶38 Love established that we judge whether the second type of closure occurs by examining whether effective public scrutiny and oversight of the trial’s fairness remains. As shown, little survives of those interests by hearing and deciding challenges for cause during a sidebar of which no record is made. Therefore, I would hold that this procedure constituted a closure.
Reconsideration denied July 7, 2016.
Review denied at 187 Wn.2d 1008 (2017).

 The majority argues that the presence of a record is not dispositive of whether an open court violation occurred, citing State v. Brightman, 155 Wn.2d 506, 511, 122 P.3d 150 (2005); State v. Irby, 170 Wn.2d 874, 887, 246 P.3d 796 (2011), and Paumier, 176 Wn.2d at 33. These cases all stand for the proposition that the presence of a record does not necessarily save a public trial or right to be present violation. They do not call into question, though, the importance of a record in finding there was not a closure, as in Love, or the importance of its absence in finding there was a closure, in cases such as this.